Jackson. Chief Justice.
• 1. The juror Avas disqualified, being a third cousin and within the ninth degree, which fact was unknown to the defendant and his counsel till after the trial. A kinsman *858of the prosecutor will be disqualified, though the state is the party.
2. It would be too dangerous a precedent to allow the juror to assert that he was ignorant of the relationship till after trial, too. The principle on which the law rejects him is that he is not impartial; the same objection lies to his assertion that he was ignorant of the relationship at the time of the trial, after he had assisted in the conviction.
3. The charge excluded all the evidence about the alibi from being weighed by the jury on the subject of reasonable doubts of defendant’s guilt, on the issue of guilty or not guilty of the riot.' Though the burden was the defendant’s to show alibi to the satisfaction of the jury, and on that issue reasonable doubts would not avail him, yet> on the final issue of guilty or not guilty of the riot, all the evidence is for the consideration of the jury, and it is for them to say whether,- from all of it, he is guilty beyond a reasonable doubt. See 3 Blackstone, 363; 65 Ga., 304; 74 Id., 833, 393; 70 Id., 651 59 Id., 142.
Judgment reversed.